Dismissed and Memorandum Opinion filed May 6, 2004








Dismissed and Memorandum Opinion filed May 6, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00232-CR
____________
 
FLORIS
JOSE ZAVALA, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 179th District Court
Harris
County, Texas
Trial Court Cause No. 960,860
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, on March 5, 2004, the trial court sentenced
appellant to confinement for twelve years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a written notice of appeal.  Because appellant has no right to appeal, we
dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 6, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).